Citation Nr: 0627139	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1310 and 38 C.F.R. 
§ 3.312.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1151 and 38 C.F.R. 
§ 3.358.  

3.  Eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.  He had additional service in the Reserves, which 
included various periods of active duty for training 
(ACDUTRA) and inactive duty training.  He died in July 1997, 
and the appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision, the RO denied the appellant's 
application to reopen claims for service connection for the 
cause of the veteran's death and eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.  

The appellant provided testimony at a videoconference hearing 
before the undersigned in December 1999, and a transcript of 
that hearing is of record.  

During the course of the appeal, the Board denied the 
appellant's claims, and she appealed to the United States 
Court of Appeals for Veterans (Claims).  The Board will 
outline the details of the procedural history of the case in 
the Remand narrative below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision dated in March 2001, the Board denied the 
appellant's application to reopen claims for service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance benefits 
under Chapter 35.  The appellant appealed this decision to 
the Court.  By a May 2001 Order, the Court, pursuant to a 
Joint Motion for Remand and Stay of Proceedings, vacated and 
remanded the Board's decision for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified as amended at 
38 U.S.C.A. § 5100 et seq (West 2002 & West Supp. 2005).  

In a June 2002 decision, the Board again denied the 
appellant's application to reopen her claims.  The appellant 
appealed the decision to the Court.  By a September 2002 
Order, the Court, pursuant to a Joint Motion for Remand and 
to Stay Further Proceedings (Joint Motion), vacated and 
remanded the Board's decision.  The Order granted the Joint 
Motion, which stated that the remand was necessary for the 
Board to provide a merits analysis with regard to the 
appellant's theory of entitlement to VA Dependency and 
Indemnity Compensation (DIC) on the basis of 38 U.S.C. 
§ 1151.  

In a remand dated in July 2003, the Board framed the issues 
as follows:  whether new and material evidence has been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death under the provisions of 
38 C.F.R. § 3.312; entitlement to compensation for the 
veteran's death under the  provisions of 38 U.S.C.A. § 1151; 
and whether new and material evidence has been submitted to 
reopen a claim for eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  In the remand, the Board noted that the appellant's 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 had 
never been addressed by the agency of original jurisdiction 
(the RO) and that remand was necessary.  The Board discussed 
needed development and stated that the RO should also ensure 
compliance with the duty to notify and assist provisions of 
the VCAA.  

Thereafter, the RO requested that the appellant provide 
documentation of the education, training, or experience that 
qualified her to offer competent medical evidence in support 
of her contention that medications prescribed by VA 
contributed to or caused the veteran's death in 1997.  In 
addition, the RO obtained a VA medical opinion as to whether 
various medications prescribed for the veteran by VA caused 
the veteran's death.  Then, in a supplemental statement of 
the case (SSOC) dated in August 2004 and sent to the 
appellant in September 2004, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for the cause of the veteran's death 
under the provisions of 38 C.F.R. § 3.312.  The RO denied 
entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C. § 1151 and denied reopening of the 
claim of eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  The 
appellant's attorney then requested a copy of the VA medical 
opinion that had been obtained by the RO, but neither he nor 
the appellant submitted any additional argument or evidence 
prior to the return of the case to the Board in November 
2004.  

In a decision dated in January 2005, the Board determined 
that new and material evidence had been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death and that given the reopening of the 
claim for service connection for the cause of the veteran's 
death, it followed that the appellant's claim for Dependents' 
Educational Assistance was also reopened.  The Board deferred 
appellate review of the claim of entitlement to compensation 
for the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 and remanded the case to the RO requesting that the RO 
ensure that all notification and development actions required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A were fully satisfied.  
The Board stated that the RO should provide the appellant 
written notification specific to her claim for service 
connection for the cause of the veteran's death.  In 
addition, the Board stated that the RO should review the 
claims file and undertake further action if required.  

Thereafter, in a letter dated in May 2005, the RO told the 
appellant that it was working on the issues of service 
connection for the cause of death and eligibility for 
Dependents' Educational Assistance under 38 U.S.C., Chapter 
35.  The RO notified the appellant that to support her claim 
for service connection for the cause of death and Chapter 35 
benefits, the evidence must show that the veteran died while 
on active duty or that he died from a service-connected 
injury or disease.  In addition, in a letter dated in 
September 2005, the RO notified the appellant that it was 
working on the remand concerning service connection for cause 
of death and again told her that to support her claim for DIC 
benefits, the evidence must show that the veteran died while 
on active duty or the veteran died from a service-connected 
injury or disease.  The RO specifically requested that the 
appellant identify VA medical facilities that treated the 
veteran, the medical conditions treated, and the approximate 
dates of treatment and requested that she provide evidence 
from, or release authorization for, private health care 
providers that treated the veteran.  The RO requested that 
the appellant provide release authorization for the veteran's 
final hospital summary from Park Medical Center in Columbus, 
Ohio, or that she obtain and submit that evidence to VA.  The 
RO asked the appellant to let VA know if there was any other 
evidence or information that she thought would support her 
claim and requested that she submit any evidence in her 
possession that pertains to the claim.  

The Board notes that while the letters were correct in 
stating that DIC benefits under 38 U.S.C.A. § 1310 and 
38 C.F.R. § 3.312 require evidence that the veteran died from 
a service-connected injury or disease, they did not explain 
that the requirements that must be satisfied are evidence of 
(1) the cause of death; (3) an injury, disease or event in 
service; and (3) a relationship between the cause of death 
and injury, disease or event in service and that such 
relationships regarding causation are usually shown by 
medical evidence.  As this appeal arises from the July 1999 
rating decision that denied reopening of the appellant's 
original DIC claim, the appellant could not have received a 
38 U.S.C.A. § 5103(a) notice of the evidence needed to 
substantiate a service connection claim for a particular 
disability, in this case the disability that she contends 
caused the veteran's death.  Cf. Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006) (notice obligation in the context of claim 
to reopen previously disallowed claim does not modify the 
requirement that VA must provide notice of what is required 
to substantiate each element of a service connection claim).  
It is therefore the judgment of the Board that for 
completeness, the appellant should be provided full notice 
prior to readjudication of entitlement to DIC based on 
38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312, that is, based on 
service connection for the cause of the veteran's death.  

Further, in neither of the May 2005 or September 2005 
letters, nor in any other letter, did the RO provide the 
appellant with notice of the evidence needed to substantiate 
her claim of entitlement to DIC for the veteran's death under 
the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358.  
The Board acknowledges that the RO has requested that the 
appellant provide evidence of the specific education, 
training, or experience that qualifies her to offer competent 
medical evidence within the meaning of 38 C.F.R. § 3.159 
(2002), which could be relevant to a claim under 38 U.S.C.A. 
§ 1151.  This is not, however, in the Board's judgment, 
sufficient to satisfy due process notice requirements, and 
the case must be remanded for this reason.  

The appellant has essentially contended that the veteran 
suffered a back injury while he was in the Reserves and that 
medical treatment for that back disability materially 
contributed to his death.  Alternatively, she has contended 
that Oxycodone prescribed by VA, taken in combination with 
medication for the veteran's high blood pressure and 
psychiatric problems, caused or contributed materially to 
cause the veteran's fatal cardiac arrest and that further it 
was negligent for VA to have prescribed Oxycodone with the 
other medications.  

Review of the record shows that at a December 1993 hearing 
before a Hearing Officer at the RO, the veteran testified 
that in addition to a back injury he suffered at home in July 
1988, he reinjured his back in approximately September 1988 
when he was brought in on active duty to pack parachutes each 
weighing about 150 pounds.  He indicated that he put a 
parachute in a bag and picked up the bag to slam it on the 
floor to pack it down and at that time felt a pop in his back 
accompanied by a burning sensation.  The veteran further 
testified that he was sent home and he went to Mercy Hospital 
and that the next day he went to his orthopedic doctor and 
the day following that he went to VA because he could not 
afford the treatment he needed.  

In addition, at the December 1999 hearing, the appellant 
testified that the while packing a cargo parachute on active 
duty at Rickenbacker Air Base the veteran popped a disc in 
his back.  She stated that after the veteran heard something 
pop in his back, the veteran's officer sent him to the 
medical facility at Rickenbacker and he was told to use heat 
and cold packs.  The appellant also testified that the 
veteran went to the VA medical facility for evaluation the 
following day.  She noted that the veteran continued to 
receive treatment for his back at VA medical facilities 
including in Columbus, Ohio, and that he had back surgery at 
the VA hospital in Cincinnati, Ohio.  The appellant further 
testified that he continued to receive treatment at VA for 
his back in Columbus but in July 1997 went to Park Medical 
Center in Columbus, Ohio, on his own to have a pain pump put 
in his back, although VA had been treating his back all 
along.  

The veteran's death certificate and autopsy report indicate 
that he died at Parks Medical Center in July 1997, following 
surgery for placement of a morphine pump.  As indicated by 
the request to the appellant, the claims file does not 
include the final hospital summary, and as that document 
could be relevant to the appellant's claim of entitlement to 
DIC benefits, an additional request should be made to the 
appellant to provide that evidence or release authorization 
so that VA can obtain it.  

As to the contentions regarding the veteran having received 
treatment for the claimed back injury while lifting a cargo 
parachute sometime after a July 1988 back injury that 
occurred at home, the veteran years ago submitted some 
service medical records dated in 1988 and 1989, but there is 
no indication that VA has taken action to obtain all service 
medical records related to the veteran's periods of ACDUTRA 
and inactive duty training during the relevant period, that 
is, from July 1988 to December 1989.  In this regard, the 
record includes an October 1988 memorandum from the 
Department of the Air Force, Headquarters 907th Tactical 
Airlift Group, in which it is stated that the veteran was a 
member of the 40th Mobile Aerial Port Squadron, 907 Tactical 
Airlift Group, Rickenbacker Air National Guard Base, Ohio, 
and a January 1990 reserve order from the Department of the 
Air Force, Headquarters Air Reserve Personnel Center, shows 
that the veteran was assigned to the retired reserve in 
December 1989.  

The Board further notes that while the record includes VA 
medical records dated from August 1989 to February 1993, the 
claims file does not include VA medical records covering the 
period from July 1988 to August 1989, nor does it include VA 
medical records from February 1993 to July 1997, when the 
veteran died.  As any such records may be relevant to the 
appellant's DIC claim and they are deemed of record, action 
should be taken to obtain and associate them with the claims 
file.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that VA treatment records are considered to 
be constructively contained in the claims folder and must be 
obtained before a final decision is rendered).  

In a SSOC dated in March 2006, the RO framed the issues as 
entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 and entitlement to 
eligibility for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, U.S. Code.  The Board has 
reviewed the SSOC and notes that in the discussion under the 
heading "Entitlement to compensation for the veteran's death 
under the provisions of 38 U.S.C. § 1151," the RO stated 
that the Board granted reopening of this claim in its January 
2005 decision, which is not correct, as the Board in January 
2005 granted reopening of entitlement to DIC based on service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  The 
Board finds that the discussion in the SSOC is inadequate and 
potentially confusing to the appellant, and in its remand 
will request that the RO readjudicate each aspect of the 
claim, that is, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312 and under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358.  In 
addition, the RO should readjudicate entitlement to DEA under 
Chapter 35, Title 38, U. S. Code.  If the claims remain 
denied, the RO should issue a SSOC that is clear in its 
discussion so that the appellant can understand the basis for 
the decision.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the RO told the appellant about the Court's 
decision in Dingess its March 2006 SSOC, coincident with its 
readjudication of the claims on appeal, but did not send her 
a separate letter tailored to the situation in her case.  As 
the case must be remanded for other reasons, and in light of 
the decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) in which it indicated that 
adjudicatory documents, such as rating decisions, statements 
of the case, and supplemental statements of the case are not 
the appropriate vehicle for the delivery of notice required 
under the VCAA, specifically 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3,159(b), the Board will request that prior to 
readjudication of the claims on appeal that the RO notify the 
appellant by letter that if her claims are granted an 
effective date will be assigned and in that letter notify her 
of the type of evidence necessary for her to establish an 
effective date for DIC benefits and for DEA benefits under 
Chapter 35.  

Accordingly, the case is REMANDED for the following actions:  

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a effective date for the DIC 
and DEA Chapter 35 claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Notify the appellant of the evidence not 
currently of record that is necessary to 
substantiate her claim for DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358.  Notify the 
appellant of what evidence or information 
she should provide, notify her of what 
evidence VA will obtain, and request that 
she provide any evidence in her 
possession that pertains to the claim and 
has not been submitted previously.  This 
should include, but not be limited to, 
evidence that she has the specific 
education, training, or experience that 
qualifies her to offer competent medical 
evidence in support of her contention 
that medications prescribed by VA 
contributed to or caused the veteran's 
death.  

Notify the appellant of the evidence not 
currently of record that is necessary to 
substantiate her claim for DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1310 and 38 C.F.R. § 3.312, and in so 
doing also provide notice of evidence and 
information that is necessary to 
establish entitlement to service 
connection for the disability that she 
contends caused or materially contributed 
to the veteran's death.  Notify the 
appellant of what evidence and 
information she should provide and what 
evidence VA will obtain.  Request that 
the appellant provide any evidence in her 
possession that pertains to the claim and 
has not been submitted previously.  

Specifically request that the appellant 
submit or provide release authorization 
for the final hospital summary for the 
veteran from Parks Medical Center where 
he was hospitalized at the time of his 
death in July 1997.  If the appellant 
provides the requested release 
authorization, obtain that evidence and 
associate it with the claims file.  

2.  Take action to obtain and associate 
with the claims file the veteran's 
service medical records dated from 
July 1988 to December 1989, while he was 
in the Air Force Reserves and was a 
member of the 40th Mobile Aerial Port 
Squadron, 907 Tactical Airlift Group, 
Rickenbacker Air National Guard Base, 
Ohio.  The action should comply fully 
with the provisions of 38 C.F.R. § 3.159 
and should be documented in the claims 
file.  

3.  Obtain and associate with the claims 
file VA medical records, including 
outpatient and emergency room records as 
well as medication lists and reports of 
imaging studies, from the VA Medical 
Center in Columbus, Ohio, dated from July 
1988 to August 1989 and from February 
1993 to July 1997.  

4.  Thereafter, undertake any additional 
development warranted by the state of the 
record, including an additional medical 
opinion if needed, and then readjudicate 
the claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1310 and 
38 C.F.R. § 3.312 and under the 
provisions of 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.358 as well as the 
claim of eligibility for Dependents' 
Educational Assistance benefits under 
Chapter 35, Title 38, U. S. Code.  If the 
benefits sought on appeal remain denied, 
issue an appropriate SSOC that is clear 
in its discussion so that the appellant 
can understand the basis for the 
decision.  The appellant and her attorney 
should be provided the opportunity to 
respond.  

Then, if otherwise in order, return the case to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


